Citation Nr: 0005424	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected inactive pulmonary tuberculosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  



REMAND

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

The record included a November 1997 VA radiology diagnostic 
report of the veteran's chest that noted multiple nodular 
densities, primarily involving the right upper lobe, which 
might have resulted due to a previous granulomatous reaction.  
The report also noted that underlying emphysematous changes 
were present as well as bilateral apical pleural and 
parenchymal thickening, which might have been secondary to 
scarring.  

A December 1997 VA radiology diagnostic report of the 
veteran's chest noted apical capping, pleural and parenchymal 
changes, suggestions of noncalcified and calcified lung 
nodules, and mediastinal nodes which might have been 
"related to an old granulomatous disease, such as TB."  The 
report also noted that a malignant etiology could not be 
completely excluded.  

A January 1998 VA report of pulmonary tuberculosis and 
mycobacterial diseases examination noted the veteran's 
history of pulmonary tuberculosis since 1946, significant 
residual shortness of breath at approximately less than 25 
feet and a remote history of "very little" smoking.  The 
report noted an impression of treated tuberculosis "with 
residual fibrotic scarring of the lungs."  

A January 1998 VA report of pulmonary function noted that the 
forced vital capacity (FVC) was 89.5 percent of the predicted 
value and that the forced expiratory volume in 1 second (FEV-
1) was 64.8 percent of the predicted value.  The report noted 
that the FEV-1/FVC ratio was 54 percent.  

The report also noted that, after a bronchodilator, the FVC 
was 73.3 percent of the predicted value and that the FEV-1 
was 52.5 percent of the predicted value.  The FEV-1/FVC ratio 
was again reported as 54 percent.  The report also indicated 
that the findings were of questionable reproducibility due to 
cooperation and noted that an obstructive ventilatory defect 
was possible.  

A March 1998 VA report of pulmonary function noted that the 
FVC was 122.8 percent of the predicted value and that the 
FEV-1 was 108.9 percent of the predicted value.  The report 
noted the FEV-1/FVC ratio as 67 percent.  The report also 
indicated that the diffusion capacity of carbon monoxide, 
single breath (DLCO-SB) was 102.8 percent of the predicted 
value.  The report also noted an "MILS" obstruction and 
indicated that the lung volumes and gas transfers were 
normal.  

An August 1999 private medical report of pulmonary function 
noted that the FEV-1 was 85 percent of the predicted value.  
The report noted the FEV-1/FVC ratio as 28 percent.  The 
report also contained the annotations "severe obstruction" 
and "unconfirmed report."  

Given the disparity between the two VA pulmonary examinations 
and that the more recent private medical report might 
indicate a disability greater than that indicated by the most 
recent VA examination, the RO should afford the veteran an 
additional VA pulmonary examination.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
pulmonary tuberculosis since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
pulmonary examination to evaluate the 
current severity of the service-connected 
inactive pulmonary tuberculosis.  All 
indicated testing should be accomplished, 
including pulmonary function testing.  
The claims folder should be made 
available to the examiner for review.  
The examiner should be requested to 
provide a comprehensive list of the signs 
that the veteran currently exhibits which 
are related to his past pulmonary 
tuberculosis (e.g., emphysema, dyspnea on 
exertion, impairment of health, etc.).  
The examiner should also be requested to 
indicate, based upon a review of the 
record, the level of advancement of any 
lesions which were associated with the 
veteran's prior pulmonary tuberculosis 
(e.g., far advanced, moderately 
advanced).  The examiner should also 
express an opinion as to the severity of 
any pulmonary function disability 
attributable to the service-connected 
lung disorder.  A complete rationale for 
all opinions expressed should be 
provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  When 
readjudicating this claim, the RO should 
consider all applicable diagnostic codes.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


